Citation Nr: 0912462	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
surgical scar of the neck.

2.  Entitlement to service connection for headaches claimed 
as secondary to service-connected cervical spine degenerative 
disc disease.

3.  Entitlement to service connection for a right shoulder 
condition claimed as secondary to service-connected cervical 
spine degenerative disc disease.

4.  Entitlement to service connection for a left shoulder 
condition claimed as secondary to service-connected cervical 
spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1985 to March 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
RO in Chicago, Illinois, which, in pertinent part, denied 
service connection for a right shoulder disability and from a 
July 2005 rating decision, which, in pertinent part, denied 
service connection for headaches and a left shoulder 
condition, and granted service connection for a surgical scar 
of the neck, assigning an initial noncompensable rating.  

The appellant testified before the undersigned at a February 
2009 videoconference hearing.  A transcript has been 
associated with the file.  At the hearing, evidence was 
received, subsequent to the final consideration of the claim 
by the RO.  The appellant has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

The appellant brought claims for service connection for a 
dental disability and a cervical spine neurological 
disability and an increased rating claim for a lumbar 
surgical scar when he brought his claims for the above.  The 
appellant initiated an appeal on the dental, neurological and 
scar disabilities in his August 2005 Notice of Disagreement.  
The appellant failed to perfect those issues in his November 
2006 Substantive Appeal; the issues are not before the Board.

The appellant filed February 1997 claims for a variety of 
disabilities, including service connection for right and left 
shoulder conditions.  The shoulder claims were denied in a 
January 1998 rating decision, of which the appellant was 
notified that same month.  Following denial, the appellant 
appealed the right shoulder issue, not the left, to the 
Board, which remanded the claim in August 2001 for notice 
compliant with the Veterans Claims Assistance Act and 
acquisition of any outstanding records.  The RO failed to 
return this claim to the Board following the issuance of a 
February 2003 Supplemental Statement of the Case.  
Thereafter, the RO issued rating decisions on the right 
shoulder claim in February 2003 and July 2005 denying the 
claim.  The July 2005 rating decision purported to require 
the appellant to submit new and material evidence to reopen 
the previously denied right shoulder claim.  See 38 C.F.R. 
§ 3.156(a) (2008).  In light of the appellant's prior, 
perfected appeal, and the RO's failure to return the case to 
the Board for a decision, his prior appeal on the right 
shoulder was never addressed and his February 1997 claim for 
service connection of the right shoulder did not become 
final.  Reopening is not required.  

The appellant also claimed a left shoulder condition in 
February 1997.  The January 1998 rating decision which denied 
the right shoulder claim also denied the left shoulder claim.  
The appellant did not appeal and this claim became final.  
The appellant filed a new claim regarding the left upper 
extremity in 2004.  The RO considered the claim a petition to 
reopen the prior left shoulder claim.  The appellant 
specified in his November 2006 Form 9 that he was seeking 
service connection for a radiculopathy of the left shoulder, 
secondary to cervical spine surgery, as a new disability.  
Because service connection was not previously denied for 
cervical spine radiculopathy, that disability must be 
considered de novo.  Boggs v. Peake, 520 F.3d 1330, 1337 
(Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d. 399, 
402 (Fed. Cir. 1996).  Reopening is not required and the 
Board will not further discuss it.  See id.  

The issue of an initial compensable rating for a neck 
surgical scar is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant does not have a currently diagnosed 
headache disability. 

2.  The appellant does not have a currently diagnosed 
disability of either shoulder.


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or as a result 
of the appellant's active duty service and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  A right shoulder condition was not incurred in or 
aggravated by active service, nor was it caused or aggravated 
by a service connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

3.  A left shoulder condition was not incurred in or 
aggravated by active service, nor was it caused or aggravated 
by a service connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  While the letter did not 
provide notice of the degree of disability and effective date 
elements of Dingess, the Board finds this harmless error as 
service connection has been denied.  The elements of service 
connection provided in the letter concerned secondary service 
connection only, however the appellant's statements in 
support of his claim and his testimony before the undersigned 
clearly allege direct service connection for the shoulder 
claims.  The Board finds that any error in the content of the 
elements of service connection is made harmless by the 
appellant's actual knowledge of the requirements of service 
connection.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical examination to obtain an 
opinion as to whether his headaches and shoulder conditions 
can be directly attributed to his service-related cervical 
spine disability.  Further examination or opinion is not 
needed on the headache and shoulder claims because, at a 
minimum, the preponderance of the competent evidence is that 
the claimed conditions may not be associated with the 
appellant's service connected disabilities.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that his current headaches and right 
shoulder condition are secondary to his service-connected 
cervical spine degenerative disc disease.  As noted above, 
his claims will also be considered on a direct basis to 
accord him every possible consideration.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied on the basis that no evidence has been 
obtained to indicate that the appellant's current headaches 
and right and left shoulder conditions are related to service 
on a direct or secondary basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury. 38 C.F.R. § 
3.310(a) (2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

a. Headaches

The appellant contends that he has headaches as a result of 
the cervical spine disability.  

The appellant was sent for an April 2005 VA examination to 
evaluate this claim.  The report indicates that the appellant 
told the examiner that his headaches had resolved and that 
his neurosurgeon had told him that the headaches were not 
related to the fusion.  Accordingly, the examiner noted that 
there was no current headache problem and conducted no 
examination.  

During testimony before the undersigned, the appellant stated 
that his headaches were frequent and significantly impacted 
him.  He testified that they start in his shoulders and move 
up around his eyes.  The appellant reported sensitivity to 
light during the headaches.  He reported that his regular 
physician is treating the headaches.  He testified that he 
had not been seen by a neurosurgeon for his headaches. 

The only evidence that the headaches currently exist is the 
appellant's testimony and statements, which he seemed to 
contradict at his April 2005 VA examination.  The appellant 
points to his wife's statement in support of his claim, but 
her January 2009 statement does not indicate the presence of 
headaches.  There is no record of headaches in his VA or 
private treatment records.  The Board concludes that the 
preponderance of the evidence is against a finding that the 
appellant has a current headache disability.  Service 
connection must be denied.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's headache claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Shoulders

The appellant brought his original service connection claims 
for shoulder disabilities shortly after separation from 
service.  He contended that he had a right shoulder 
disability as a result of a 1986 inservice motor vehicle 
accident and a left shoulder disability as a result of 
slamming the shoulder against a hatch in 1992 or 1993.  

The appellant's service treatment records note the motor 
vehicle accident.  There is no treatment for a right shoulder 
disability.  There is no notation of the 1992 or 1993 left 
shoulder injury.  By the time of the appellant's separation 
in March 1996 there had been no references to complaints, 
treatment or diagnoses related to either shoulder.

A March 1997 VA examination report indicates that the left 
shoulder was normal on examination.  He was found to have 
bursitis of the right shoulder on examination.  An x-ray 
study indicates that the right shoulder was normal.  Service 
connection for the right shoulder was denied as bursitis was 
not shown in service.  

The appellant has submitted a variety of records related to a 
July 2004 cervical fusion surgery.  One of these records, a 
June 2004 treatment note, indicates that the appellant had an 
increase in cervical pain and began to have pain extending to 
the both shoulders and arms.  He reported occasional 
paresthesia of numbness in the left upper extremity.  No 
distinct disability of either shoulder was noted.  

The appellant had an April 2005 VA examination in connection 
with this claim.  The appellant denied a specific shoulder 
problem at that time, and no evaluation was performed.  The 
radiating pain complaints were evaluated as part of his 
cervical spine disability, indicating that his pain had 
radiated to both hands prior to surgery, and to the right 
shoulder and left elbow levels afterward.  

The appellant also underwent an April 2005 nerve conduction 
study of both hands and arms.  The results were interpreted 
to show that the appellant had no nerve disorder of the hands 
or arms.  The examiner did note that the results did not 
exclude possible cervical radiculopathy as the cause of his 
complaints.  

At his hearing before the undersigned, the appellant 
submitted a January 2009 treatment note from his primary 
physician.  The note indicates shoulder pain, possibly from 
his neck surgery.  There was good range of motion and 
strength in both hands, strong radial pulses and capillary 
refill under three seconds.  

In light of the foregoing, the Board finds that the appellant 
does not have a distinct disability of either shoulder.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
As a result, the January 2009 treatment note cannot support 
service connection.  The March 1997 finding of right shoulder 
bursitis has not reappeared in either VA examination reports 
or in his treatment records.  The left shoulder continues to 
have no diagnosed disorder.  The appellant's cervical 
disorder is service connected and has been separately 
evaluated.  The appellant complains of pain and weakness in 
his arms and some paresthesias, numbness and tingling.  While 
he is competent to report such symptoms, without competent 
medical evidence to confirm a disability, the claims for 
service connection must be denied, whether on a direct or 
secondary basis.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's shoulder claims.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for headaches claimed as 
secondary to service-connected cervical spine degenerative 
disc disease is denied.

Entitlement to service connection for a right shoulder 
condition claimed as secondary to service-connected cervical 
spine degenerative disc disease is denied.

Entitlement to service connection for a left shoulder 
condition claimed as secondary to service-connected cervical 
spine degenerative disc disease is denied.


REMAND

The appellant is service connected for a scar, resulting from 
a surgery to remedy his service connected cervical spine 
degenerative disc disease.  The RO assigned a noncompensable 
rating under Diagnostic Code (DC) 7802.  See 38 C.F.R. 
§ 4.118 (2008).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

DC 7802 provides that scars, other than the head, face or 
neck that are superficial and do not cause limited motion, 
that occupy an area or areas of 144 square inches (929 square 
centimeters) or greater, warrant a 10 percent evaluation.  
Id.  As stated above, the scar is on his neck, rendering DC 
7802 inappropriate.  

DC 7800 rates disfigurement of the head, face and neck.  Id.  
For reasons which are not apparent, the RO has assigned the 
wrong DC and the appellant was not evaluated in accordance 
with DC 7800.  DC 7800 requires evaluation of an enumerated 
list of characteristics of disfigurement.  Id.  While some of 
the characteristics can be evaluated with the record as it 
is, others, particularly the measurements, contour, texture 
and pigmentation cannot.  The Board must remand for an 
adequate examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA 
examination to determine the extent of his 
neck surgical scar.  The characteristics 
of disfigurement of DC 7800 must be 
evaluated.  The examiner should also 
indicate whether the scar is painful on 
examination, unstable or causes limitation 
of function of the neck.

2. Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


